Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to a divisional application filed on 07/11/2021 in which claims 1-16 of the instant application are currently pending.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statements submitted on 07/11/2021 and 01/26/2022.

Drawings

The Examiner contends that the drawings submitted on 07/11/2021 are acceptable for examination proceedings.

Allowable Subject Matter

The closest prior art made of record in regards to applicant’s claimed invention is as follows:

Hanhart et al. (US 2019/0200023) discloses coding techniques for 360-degree video. An encoder selects a projection format and maps the 360-degree video to a 2D planar video using the selected projection format. The encoder encodes the 2D planar video in a bitstream and further signals, in the bitstream, parameters identifying the projection format. The parameters identifying the projection format may be signaled in a video parameter set, sequence parameter set, and/or picture parameter set of the bitstream. Different projection formats that may be signaled include formats using geometries such as equirectangular, cubemap, equal-area, octahedron, icosahedron, cylinder, and user-specified polygon. Other parameters that may be signaled include different arrangements of geometric faces or different encoding quality for different faces. Corresponding decoders are also described. In some embodiments, projection parameters may further include relative geometry rotation parameters that define an orientation of the projection geometry (abstract).

Hanhart-II et al. (US 2022/0007053) discloses systems, methods, and instrumentalities for performing horizontal geometry padding on a current sample based on receiving a wraparound enabled indication that indicates whether a horizontal wraparound motion compensation is enabled. If the horizontal wraparound motion compensation is enabled based on the wraparound enabled indication, a video coding device may determine a reference sample wraparound offset of a current sample in a picture. The reference sample wraparound offset may indicate a face width of the picture. The video coding device may determine a reference sample location for the current sample based on the reference sample wraparound offset, a picture width of the picture, and a current sample location. The video coding device may predict the current sample based on the reference sample location in a horizontal direction. Repetitive padding or clipping may be used in the vertical direction (abstract).

Hannuksela (US 2020/0260063) discloses methods, apparatuses and computer program products for video encoding and decoding. In some embodiments a first coded tile or sub-picture track and a second coded tile or sub-picture track are obtained. The first and second coded tile or sub-picture tracks represent a different spatial part of an input video sequence and have the same width and height in pixels. An indication of a first group of tile or sub-picture tracks that are alternatives for extraction is provided. The first group of tile or sub-picture tracks comprise the first and second coded tile or sub-picture tracks. An extractor track comprising a sample corresponding to a coded picture is created. The sample comprises an extractor, the extractor comprises a sample constructor comprising a reference to the first group of tile or sub-picture tracks. The reference is intended to be resolved by selecting one of the tile or sub-picture tracks in the first group to be a source of extraction, and the sample constructor is intended to be resolved by copying data by reference from the source of extraction (abstract).

Deshpande (US 2020/0275129) discloses a method for signaling information associated with projected pictures that are packed region-wise. The method comprises signaling a supplemental enhancement information (SEI) message that enables remapping of color samples onto projected pictures and signaling a value for a syntax element included in the SEI message indicating whether the information applies individually to each constituent picture. According to the method, information about regions will be signaled only one time when similar region structure is used for each view, in a case that the SEI message for region-wise packing is used for stereo frame packed video (abstract).

Claims 1-16 are allowable.
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claims 1, 2, 9, and 10, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482